REE'D, District Judge.
As to the first affirmative defense, I am of the opinion that the exceptions should be sustained, for the reason that the parties to the two actions mentioned are not the same. The criminal action was against the watchman of the trap and was tried by a jury. The proof necessary to convict a defendant in a criminal action is that the jury should be satisfied beyond a reasonable doubt. This action is an action in admiralty, in the nature of a civil action, to be decided by the preponderance of evidence only. While it is true that in Coffey v. United States, 116 U. S. 427, 6 S. Ct. 432, 29 L. Ed. 681, there are some expressions which would lead to a contrary conclusion, yet that case has been distinguished in several later cases by that court, pointing out that even the Coffey Case was decided on the point that the parties were the same. See 34 C. J. 970, § 1387; Stella Van Oster v. State of Kansas, 272 U. S. 465, 47 S. Ct. 133, 71 L. Ed. 354, *508447 A. L. R. 1044, Supreme Court decision, November 22, 1926.
The second and third affirmative defenses are also, in my opinion, without merit, and the exceptions thereto must be sustained. See State v. Brown, 119 Kan. 874, 241 P. 112, affirmed November 22, 1926, 272 U. S. 465, 47 S. Ct. 133, 71 L. Ed. 354, 47 A. L. R. 1044.